 


 HJ 88 ENR: Providing for the appointment of Franklin D. Raines as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Sixteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. J. RES. 88 
 
JOINT RESOLUTION 
Providing for the appointment of Franklin D. Raines as a citizen regent of the Board of Regents of the Smithsonian Institution. 
 
 
That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of John W. McCarter Jr. of Illinois on March 21, 2020, is filled by the appointment of Franklin D. Raines of Washington, DC. The appointment is for a term of six years, beginning the date of the enactment of this joint resolution.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 